--------------------------------------------------------------------------------

Exhibit 10.2
 
 
GUARANTEE AND COLLATERAL AGREEMENT


dated as of


March 31, 2009,


among


HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED


HARMAN HOLDING GMBH & CO. KG


THE SUBSIDIARIES OF HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
IDENTIFIED HEREIN


and


JPMORGAN CHASE BANK, N.A.,


as Administrative Agent
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS






ARTICLE I
       
Definitions
       
SECTION 1.01.
 
Defined Terms
1
SECTION 1.02.
 
Other Defined Terms
1
SECTION 1.03.
 
Inconsistencies with Foreign Agreements or Foreign Law
8
       
ARTICLE II
       
Guarantees
       
SECTION 2.01.
 
Guarantees
8
SECTION 2.02.
 
Guarantee of Payment; Continuing Guarantee
8
SECTION 2.03.
 
No Limitations
9
SECTION 2.04.
 
German Guarantee Limitations
10
SECTION 2.05.
 
Reinstatement
13
SECTION 2.06.
 
Agreement to Pay; Subrogation
13
SECTION 2.07.
 
Information
13
       
ARTICLE III
       
Pledge of Certain Securities
       
SECTION 3.01.
 
Pledge
13
SECTION 3.02.
 
Delivery of the Pledged Collateral
14
SECTION 3.03.
 
Representations, Warranties and Covenants
15
SECTION 3.04.
 
Certification of Limited Liability Company and Limited Partnership Interests
17
SECTION 3.05.
 
Unlimited Liability Companies
17
SECTION 3.06.
 
Registration in Nominee Name; Denominations
17
SECTION 3.07.
 
Voting Rights; Dividends and Interest
18
       
ARTICLE IV
       
Security Interests in Personal Property
       
SECTION 4.01.
 
Security Interest
20
SECTION 4.02.
 
Representations and Warranties
22
SECTION 4.03.
 
Covenants
25
SECTION 4.04.
 
Other Actions
27
SECTION 4.05.
 
Covenants Regarding Intellectual Property Collateral
29
SECTION 4.06.
 
Cash Collateral Accounts
31


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
       
Remedies
       
SECTION 5.01.
 
Remedies Upon Default
31
SECTION 5.02.
 
Application of Proceeds
33
SECTION 5.03.
 
Grant of License to Use Intellectual Property
34
SECTION 5.04.
 
Securities Act
34
       
ARTICLE VI
       
Indemnity, Subrogation and Subordination
       
SECTION 6.01.
 
Indemnity and Subrogation
35
SECTION 6.02.
 
Contribution and Subrogation
35
SECTION 6.03.
 
Limitations, Subordination
36
       
ARTICLE VII
       
Miscellaneous
       
SECTION 7.01.
 
Notices
36
SECTION 7.02.
 
Waivers; Amendment
36
SECTION 7.03.
 
Administrative Agent’s Fees and Expenses; Indemnification
37
SECTION 7.04.
 
Successors and Assigns
38
SECTION 7.05.
 
Survival of Agreement
38
SECTION 7.06.
 
Counterparts; Effectiveness; Several Agreement
38
SECTION 7.07.
 
Severability; Limitation by Law
38
SECTION 7.08.
 
Right of Set-Off
39
SECTION 7.09
 
Governing Law; Jurisdiction; Consent to Service of Process
39
SECTION 7.10.
 
WAIVER OF JURY TRIAL
40
SECTION 7.11.
 
Headings
40
SECTION 7.12.
 
Security Interest Absolute
40
SECTION 7.13.
 
Attachment of Security Interest
41
SECTION 7.14.
 
Copy of Agreement; Verification Statement
41
SECTION 7.15.
 
No Subordination
41
SECTION 7.16.
 
Termination or Release
41
SECTION 7.17.
 
Additional Subsidiaries
42
SECTION 7.18.
 
Administrative Agent Appointed Attorney-in-Fact
42
SECTION 7.19.
 
Harman International Guarantee
43


 
 

--------------------------------------------------------------------------------

 

Schedules


Schedule I
Subsidiary Loan Parties

Schedule II
Pledged Stock; Pledged Debt Securities

Schedule III
Intellectual Property

Schedule IV
Commercial Tort Claims


Exhibits


Exhibit I
Form of Supplement

Exhibit II
Form of Perfection Certificate

Exhibit III
Form of Patent and Trademark Security Agreement

Exhibit IV
Form of Copyright Security Agreement


 
 

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2009 (this
“Agreement”), among HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, HARMAN
HOLDING GMBH & CO. KG, the Subsidiaries from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Reference is made to the Second Amended and Restated Multi-Currency,
Multi-Option Credit Agreement dated as of March 31, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Harman International Industries, Incorporated, a Delaware corporation (the
“Company”), Harman Holding GmbH & Co. KG, a company organized under the laws of
Germany (the “Additional Borrower”), the Lenders party thereto, the other
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, and to
the Guarantee Agreement (the “Harman International Guarantee”) dated as of June
22, 2006, made by the Company in favor of JPMorgan Chase Bank, N.A., as
administrative agent for the several banks and other financial institutions or
entities party to the Existing Credit Agreement.


The Extended Tranche Lenders have agreed to make certain accommodations under
the Credit Agreement and to continue to extend credit to the Borrowers subject
to the terms and conditions set forth in the Credit Agreement.  The obligations
of the Extended Tranche Lenders to make such accommodations and to continue to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  The Subsidiary Loan Parties are Affiliates of the
Borrowers, will derive substantial benefits from such accommodations under the
Credit Agreement and the continued extension of credit to the Borrowers pursuant
to the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Extended Tranche Lenders to make such accommodations under
the Credit Agreement and to continue to extend such credit.  Accordingly, the
parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  i)Each capitalized term used but not defined
herein shall have the meaning specified in the Credit Agreement.  Each term
defined in the New York UCC and not defined in this Agreement shall have the
meaning specified therein.  The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.


(b)  The rules of construction specified in subsections 1.2 and 1.3 of the
Credit Agreement also apply to this Agreement, mutatis mutandis.


SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 
1

--------------------------------------------------------------------------------

 

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.


“Additional Borrower” has the meaning assigned to such term in the introductory
paragraph to this Agreement.


“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement.


“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.


“Auditor’s Determination” has the meaning assigned to such term in Section
2.04(d).


“Capital Impairment” has the meaning assigned to such term in Section 2.04.


“Capital Stock” means, when used in this Agreement, the Capital Stock of any
Subsidiary.


“Cash Collateral Account” means a cash collateral account established at the
office of JPMORGAN CHASE BANK, N.A. located at 270 Park Avenue, New York, NY
10017, in the name of the Administrative Agent, for purposes of this Agreement.


“Collateral” means Article 9 Collateral and Pledged Collateral.


“Company” has the meaning assigned to such term in the introductory paragraph to
this Agreement.


“Contributing Party” has the meaning assigned to such term in Section 6.02.


“Copyright License” means any written agreement, now or hereafter in effect,
granting to any third party any right now or hereafter under any Copyright now
or hereafter owned by any Grantor or that such Grantor otherwise has the right
to license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, or that a third party now or hereafter
otherwise has the right to license and all rights of such Grantor under any such
agreement.


“Copyrights” means, with respect to any Grantor, all of the following now owned
or hereafter acquired by such Grantor:  (a) all copyright rights including any
economic or moral rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any similar office in
any other country), including, in the case of clauses (a) and (b), those listed
on Schedule III.

 
2

--------------------------------------------------------------------------------

 

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.


“Deposit Account” means any deposit account, not including any Excluded Deposit
Accounts.


“Domestic Secured Obligations” means all the Secured Obligations of the Company
and any Domestic Subsidiary, in each case, other than in respect of any
guarantee of the obligations of any Foreign Subsidiary.


 “Enforcement Notice” has the meaning assigned to such term in Section 2.04(d).


“Extended Tranche Obligations” means the due and punctual payment and
performance (i) by the Company of the Extended Tranche Company Obligations and
(ii) by the Additional Borrower of the Extended Tranche Additional Borrower
Obligations (including, in each case, monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).


“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.


“First-Tier Subsidiary” means any Subsidiary the Capital Stock of which is
directly owned by the Company or any other US Guarantor.


“Foreign Guarantors” means the Additional Borrower (except with respect to the
obligations of the Additional Borrower) and each Subsidiary Loan Party that is a
Foreign Subsidiary.


“Foreign Secured Obligations” means all the Secured Obligations of the
Additional Borrower and any Foreign Guarantor.


“German GmbH & Co. KG Guarantor” means a Foreign Guarantor incorporated or
formed under the laws of Germany and constituted in the form of a limited
partnership with a limited liability company as general partner (GmbH & Co. KG).


“German GmbH Guarantor” means a Foreign Guarantor incorporated or formed under
the laws of Germany and constituted in the form of a limited liability company
(GmbH).


“German Guarantors” means the German GmbH Guarantors and the German GmbH & Co.
KG Guarantors.

 
3

--------------------------------------------------------------------------------

 

“Grantor” means the Company, the Additional Borrower, the other US Guarantors
and the Foreign Guarantors.


“Guaranteed Obligations” means:


(i) in the case of the Additional Borrower, the obligations of the Designated
Foreign Subsidiaries in respect of all the Secured Hedging Agreement
Obligations, all the Secured Cash Management Obligations and all the Secured
Other Facility Obligations;


(ii) in the case of the Foreign Guarantors (other than the Additional Borrower),
(A) the Extended Tranche Obligations of the Additional Borrower and (B) the
obligations of the Additional Borrower and the Designated Foreign Subsidiaries
in respect of all the Secured Hedging Agreement Obligations, all the Secured
Cash Management Obligations and all the Secured Other Facility Obligations;


(iii)  in the case of the Company, (A) the Extended Tranche Obligations of the
Additional Borrower and (B) the obligations of the other Loan Parties and the
other Subsidiaries in respect of all the Secured Hedging Agreement Obligations,
all the Secured Cash Management Obligations and all the Secured Other Facility
Obligations;


(iv) in the case of the US Guarantors (other than the Company), (A) the Extended
Tranche Obligations of the Borrowers and (B) the obligations of the Loan Parties
and the other Subsidiaries in respect of all the Secured Hedging Agreement
Obligations, all the Secured Cash Management Obligations and all the Secured
Other Facility Obligations.


“Guarantors” means the US Guarantors and the Foreign Guarantors.


“Harman International Guarantee” has the meaning assigned to such term in the
introductory paragraph to this agreement.


“Harman LLC Agreement” means the Limited Liability Company Agreement of Harman
KG Holding, LLC, dated as of March 31, 2009 (as amended, supplemented or
replaced from time to time).


“Harman Trust Agreement” means the Trust Agreement between Harman International
Industries, Incorporated, as Trustor, and Harman KG Holding, LLC, as Trustee,
dated as of March 31, 2009 (as amended, supplemented or replaced from time to
time).


“IP Security Agreements” has the meaning assigned to such term in Section
4.02(b).


“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions.

 
4

--------------------------------------------------------------------------------

 

“License” means any Intellectual Property license or sublicense agreement to
which any Grantor is a party.


“Management Determination” has the meaning assigned to such term in Section
2.04(d).


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use, sell, offer for sale or
import any invention on which a Patent, now or hereafter owned by any Grantor or
that any Grantor now or hereafter otherwise has the right to license, is in
existence, or granting to any Grantor any right to make, use, sell, offer for
sale or import any invention on which a patent, now or hereafter owned by any
third party, is in existence, and all rights of any Grantor under any such
agreement.


“Patents” means all of the following now owned or hereafter acquired by such
Grantor:  (a) all pending patent applications or issued patents of the United
States or any foreign country, all registrations and recordings thereof,
including those listed on Schedule III, and (b) all continuation applications,
divisional applications, continuation-in-part applications, those issued patents
that are subject to reissue or reexamination certificates, and the inventions
disclosed or claimed therein, including the right to make, use sell, offer for
sale or import the inventions.


“Payment Obligation” has the meaning assigned to such term in Section 2.04(a).


“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer and the chief
legal officer of the Company.


“Permitted Liens” has the meaning assigned to such term in Section 3.03.


“Pledged Collateral” has the meaning assigned to such term in Section 3.01.


“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.


“Pledged Securities” means any promissory notes, stock certificates, or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 
5

--------------------------------------------------------------------------------

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.


“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security as in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.


“Qualified CFC Holding Company” means any Wholly Owned Subsidiary of the Company
or any Subsidiary Loan Party that is treated as a disregarded entity for U.S.
federal income tax purposes, that (a) is in compliance with Qualified CFC
Holding Company Limitation and (b) the primary asset of which consists of
Capital Stock in either (i) a Foreign Subsidiary or (ii) a Delaware limited
liability company that is in compliance with the Qualified CFC Holding Company
Limitation and the primary asset of which consists of Capital Stock in a Foreign
Subsidiary.


“Qualified CFC Holding Company Limitation” means that any Person (a) shall not
have created, incurred or assumed any Indebtedness or created, incurred, assumed
or suffered to exist any Lien on any of its assets except for Liens or
Indebtedness created under the Loan Documents and (b) does not engage in any
business or activity or acquire or hold any assets other than the Capital Stock
of one or more Foreign Subsidiaries of the Company and/or one or more other
Qualified CFC Holding Companies and the receipt and distribution of dividends
and distributions in respect thereof.


“Secured Cash Management Obligations” means any obligations of any Loan Party in
respect of overdrafts or other liabilities owed to an Extended Tranche Lender or
an Affiliate of an Extended Tranche Lender arising from treasury, depository or
cash management services.


“Secured Hedging Agreement Obligations” means all obligations of each Loan Party
under each Hedging Agreement that is (i) in effect on the Restatement Effective
Date with a counterparty that is an Extended Tranche Lender or an Affiliate of
an Extended Tranche Lender as of the Restatement Effective Date or (ii) entered
into after the Restatement Effective Date with any counterparty that is an
Extended Tranche Lender or an Affiliate of an Extended Tranche Lender at the
time such Hedging Agreement is entered into.


“Secured Obligations” means, with respect to any Grantor, its Extended Tranche
Obligations, its Secured Cash Management Obligations, its Secured Hedging
Agreement Obligations, its Secured Other Facility Obligations and its Guaranteed
Obligations, as applicable.

 
6

--------------------------------------------------------------------------------

 

“Secured Other Facility Obligations” means any Indebtedness or other financial
obligations owed to any Extended Tranche Lender or Affiliate of an Extended
Tranche Lender under any line of credit or other bilateral credit facility
extended by such Extended Tranche Lender or Affiliate to the Company or a
Subsidiary, but only to the extent such Indebtedness shall have been incurred in
compliance with the provisions of the Credit Agreement.


“Secured Parties” means (a) the Extended Tranche Lenders, (b) the Administrative
Agent, (c) the Issuing Bank, (d) each provider of treasury, depository or cash
management services the liabilities in respect of which constitute Secured
Obligations, (e) each counterparty to any Hedging Agreement with a Loan Party
the obligations under which constitute Secured Hedging Agreement Obligations,
(f) each provider of any line of credit or other bilateral credit facility the
obligations under which constitute Secured Other Facility Obligations, (g) each
other person to which any Secured Obligation is owed and (h) the successors and
assigns of each of the foregoing.


“Security Interest” has the meaning assigned to such term in Section 4.01(a).


“Subsidiary Loan Party” means each Subsidiary that is a party hereto on the date
hereof and each Subsidiary that becomes a party hereto pursuant to Section 7.17.


“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Grantor has the right to license).


“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired,
including all common law rights, applications or registrations filed in the
United States Patent and Trademark Office, any similar offices in any State of
the United States, any other country or any political subdivision (except for
“intent-to-use” applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
Lanham Act has been filed, to the extent, if any, that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all related extensions or renewals, including those listed on Schedule III,
(b) all associated goodwill and (c) all other intangible assets, rights and
interests that uniquely reflect or embody such goodwill.

 
7

--------------------------------------------------------------------------------

 

“US Guarantors” means the Company (except with respect to the obligations of the
Company) and each Subsidiary Loan Party that is not a Foreign Subsidiary.


SECTION 1.03.  Inconsistencies with Foreign Agreements or Foreign
Law.  Notwithstanding any other provision contained herein, in the event that
any agreement made by any Grantor in this Agreement, or any right of the
Administrative Agent under this Agreement, (a) shall be inconsistent with the
provisions of any Foreign Pledge Agreement covering Pledged Stock of such
Grantor or the provisions of any Collateral Document governed by foreign law
with respect to the grant of a security interest in the Collateral owned by such
Grantor, the provisions of such Foreign Pledge Agreement or such Collateral
Document will control and, to the extent of such inconsistency, no Default or
Event of Default will be deemed to occur as a result of any Grantor’s
non-compliance with the applicable agreement contained herein; or (b) shall be
contrary to the laws of the jurisdiction of organization of any Foreign
Subsidiary that is the issuer of any Pledged Stock or owner of any Collateral,
such agreement or right will, insofar as it relates to the Pledged Stock issued
by such Foreign Subsidiary or any Collateral owned by such Foreign Subsidiary
and to the extent of such contrariety, be of no force or
effect.  Notwithstanding anything herein or in any Loan Document to the
contrary, no Borrower nor any other Loan Party makes any representation or
warranty as to the effects of perfection or non-perfection, the priority or
enforceability of any pledge of or security interest in any assets (including
Capital Stock) of any Foreign Subsidiary, or as to the rights and remedies of
the Administrative Agent or any Lender with respect thereto, in each case under
any foreign law (other than, in the case of any other Loan Document, the laws of
the jurisdiction by which such Loan Document is governed).


ARTICLE II


Guarantees


SECTION 2.01.  Guarantees.  Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the ratable benefit of the Secured Parties, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of its Guaranteed Obligations.  Each Guarantor further agrees that
its Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligation.  Each Guarantor waives presentment to, demand of payment from and
protest to any Borrower or any other Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.


SECTION 2.02.  Guarantee of Payment; Continuing Guarantee.  i)Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Secured Party to
any security held for the payment of the Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrowers, any other party, or
any other Person.  Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Guaranteed Obligations, whether
currently existing or hereafter incurred.

 
8

--------------------------------------------------------------------------------

 

(b)  As an original and independent obligation under this guarantee, each
Guarantor shall:


(i) indemnify the Administrative Agent and each other Secured Party and its
successors, endorsees, transferees and assigns and keep the Administrative Agent
and each other Secured Party indemnified against all costs, losses, expenses and
liabilities of whatever kind resulting from the failure of such Guarantor’s
Secured Obligation to be paid when due or resulting from any of such Secured
Obligations being or becoming void, voidable, unenforceable or ineffective
against any Loan Party liable therefor (including, but without limitation, all
legal and other costs, charges and expenses incurred by each Secured Party, or
any of them, in connection with preserving or enforcing, or attempting to
preserve or enforce, its rights under this guarantee); and


(ii) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not the Administrative Agent or any of the other Secured Parties has
attempted to enforce any rights against any Loan Party or any other Person or
otherwise.


SECTION 2.03.  No Limitations.  i)Subject to Section 2.04 and except for
termination of a Guarantor’s obligations hereunder as expressly provided in
Section 7.16, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations, any impossibility in the
performance of the Guaranteed Obligations, or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Administrative Agent or any other
Secured Party for the Guaranteed Obligations or any of them; (iv) any default,
failure or delay, wilful or otherwise, in the performance of the Guaranteed
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Guaranteed Obligations).  Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Guaranteed Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.

 
9

--------------------------------------------------------------------------------

 

(b)  To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of any Borrower or any other
Loan Party or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower or any other Loan Party, other than the indefeasible payment in full in
cash of all the Guaranteed Obligations.  The Administrative Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any Borrower or
any other Loan Party or exercise any other right or remedy available to them
against any Borrower or any other Loan Party, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
applicable Guaranteed Obligations in respect of which such Guarantor is liable
have been fully and indefeasibly paid in full in cash or immediately available
funds or the guarantee of such Guarantor has been terminated and released
pursuant to Section 7.16. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against any Borrower or any other Loan Party, as the case may be, or
any security.


SECTION 2.04.  German Guarantee Limitations.  i)Each Secured Party agrees not to
enforce against a German Guarantor any payment obligation arising out of the
guarantee contained in Section 2.01 (the “Payment Obligation”) (i) if and to the
extent such Payment Obligation secures obligations of an affiliated company
(verbundenes Unternehmen) of such German Guarantor within the meaning of Section
15 of the German Stock Corporation Act (Aktiengesetz) (other than any of the
German Guarantor's Subsidiaries) and (ii) if and to the extent the enforcement
of such Payment Obligation would cause the German Guarantor's or, in the case of
a German GmbH & Co. KG Guarantor, its general partner's net assets
(Reinvermögen), i.e., assets (the calculation of which shall include all items
set forth in Section 266(2) A., B. and C. of the German Commercial Code
(Handelsgesetzbuch)) minus liabilities and liability reserves (the calculation
of which shall include all items set forth in Section 266(3) B., C. and D. of
the German Commercial Code (Handelsgesetzbuch)) to fall below its stated share
capital (Stammkapital) (Begründung einer Unterbilanz) or, if such net assets are
already less than its stated share capital (Stammkapital), would cause such
amount to be further reduced (Vertiefung einer Unterbilanz) (such event a
“Capital Impairment”) and such enforcement would result in a violation of
Section 30 of the German Act on Limited Liability Companies (Gesetz betreffend
die Gesellschaften mit beschränkter Haftung – “GmbHG”) provided that for the
purposes of calculating the amount to be enforced (if any) the following balance
sheet items shall be adjusted as follows:

 
10

--------------------------------------------------------------------------------

 

(i)  the amount of any increase of stated share capital (Stammkapital) of the
German Guarantor or, in the case of a German GmbH & Co. KG Guarantor, its
general partner that has been effected without the prior written consent of the
Administrative Agent shall be deducted from the stated share capital
(Stammkapital);


(ii)  liabilities arising from loans provided to the relevant German Guarantor
by the Company or any of its Subsidiaries shall be disregarded if such loans are
subordinated within the meaning of Section 39(2) of the German Insolvency Code
(Insolvenzordnung); and


(iii)  any loans and other contractual liabilities incurred by the German
Guarantor or, in the case of a German GmbH & Co. KG Guarantor, its general
partner in violation of the provisions of any of the Loan Documents shall be
disregarded.


(b)  Upon delivery of an Enforcement Notice (as defined below) and upon request
of the Administrative Agent, the German Guarantor shall as soon as reasonably
practicable and in any event within three months after such notice realize any
asset that is shown in the balance sheet with a book value (Buchwert) that is
significantly lower than the market value of such asset, which is not necessary
for the German Guarantor's business (betriebsnotwendig). After the expiry of
such three months period the German Guarantor shall notify the Administrative
Agent of the amount of the proceeds from the sale and submit an accompanying
statement to the Administrative Agent stating the amount of the net assets
(Reinvermögen) of the German Guarantor or, in the case of a German GmbH & Co. KG
Guarantor, its general partner, and the amount by which such net assets
(Reinvermögen) exceed its respective registered share capital, each recalculated
(as of the date of delivery of an Enforcement Notice) for the purposes of
paragraph (a) hereof to take into account such proceeds.


(c)  The limitations set out in paragraph (a) hereof shall not apply:


(i) in relation to and to the extent the proceeds of any borrowings under the
Credit Agreement have been on-lent, or otherwise passed on, to such German
Guarantor or any of its Subsidiaries and have not been repaid; and


(ii) to a German Guarantor which is a party to a domination agree­ment
(Beherrschungsvertrag) as dominated entity (beherr­schtes Unternehmen) or
obliged to transfer its profits pursuant to a profit and loss transfer agreement
(Gewinnabführungs­vertrag), provided that in such case the Secured Parties shall
in any event be entitled to enforce the Payment Obligation up to the amount
enforceable pursuant to paragraph (a) above but may enforce the Payment
Obligation in a higher amount only to the extent that such enforcement would not
result in a personal liability of any officer of the German Guarantor or, in the
case of a German GmbH & Co. KG Guarantor, its general partner.

 
11

--------------------------------------------------------------------------------

 

(d)  The limitations set out in paragraph (a) hereof only apply if and to the
extent that:


(i) within ten (10) Business Days following the notification by any Secured
Party of its intention to enforce the Payment Obligation (the “Enforcement
Notice”), the managing director(s) on behalf of the relevant German Guarantor
or, in the case of a German GmbH & Co. KG Guarantor, its general partner
has/have confirmed in writing to the Administrative Agent to what extent the
Payment Obligation cannot be enforced as it would cause a Capital Impairment
within the meaning of paragraph (a) above (taking into account the adjustments
set out in paragraph (a)(i) to (iii) above) and such confirmation is supported
by evidence reasonably satisfactory to the Administrative Agent (the “Management
Determination”) and the Administrative Agent (acting on behalf of the relevant
Secured Party) has not contested this; or


(ii) within twenty (20) Business Days from the date the Administrative Agent has
contested the Management Determination, the Administrative Agent receives a
determination by the German Guarantor's auditors of the amount that could have
been enforced on the date the Enforcement Notice without causing a Capital
Impairment within the meaning of paragraph (a) above (the “Auditor's
Determination”). The amount determined in the Auditor's Determination shall
(except for manifest error) be binding for the Loan Parties and the Secured
Parties. The costs of the Auditor's Determination shall be borne by the relevant
German Guarantor.


(e)  If the Administrative Agent disagrees with the Auditor's Determination, the
Secured Parties shall be entitled to enforce the Payment Obligation up to the
amount which is undisputed between themselves and the German Guarantor. In
relation to the amount which is disputed, the Secured Parties shall be entitled
to further pursue their claims (if any) and the German Guarantor shall be
entitled to prove that this amount is necessary for maintaining its or, in the
case of a German GmbH & Co. KG Guarantor, its general partner's stated share
capital (Stammkapital) without violation of Section 30 GmbHG (calculated as of
the date that the Enforcement Notice was given).


(f)  If the Payment Obligation was enforced without limitation because the
Management Determination and/or the Auditor's Determination (as the case may be)
was not delivered within the relevant time or for any other reason, the Secured
Parties shall promptly upon demand by the relevant German Guarantor repay to
such German Guarantor any amount which is necessary pursuant to Section 30 GmbHG
to maintain the stated share capital (Stammkapital) of the German Guarantor or,
in the case of a German GmbH & Co. KG Guarantor, its general partner, calculated
as of the date that the Enforcement Notice was given provided the relevant
Secured Party has received a corresponding amount by the relevant German
Guarantor as a consequence of enforcement of the relevant Payment Obligation.

 
12

--------------------------------------------------------------------------------

 

(g)  No reduction of the amount enforceable under this guarantee in accordance
with the above limitations will prejudice the rights of the Secured Parties to
continue enforcing the guarantee (subject always to the operation of the
limitation set out above at the time of such enforcement) until full
satisfaction of the guaranteed claims. For the avoidance of doubt, nothing in
this Section 2.04 shall affect the right of the Secured Parties (or any of them)
to accelerate the Loans pursuant to Section 10 of the Credit Agreement or to
enforce the security granted under any Collateral Document.


SECTION 2.05.  Reinstatement.  Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of its Guaranteed Obligation
is rescinded or must otherwise be restored by the Administrative Agent or any
other Secured Party upon the bankruptcy or reorganization of any Borrower, any
other Loan Party or otherwise.


SECTION 2.06.  Agreement to Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Borrower or any other Loan Party to pay its
Guaranteed Obligation as expressly contemplated by Section 2.01 when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash the amount of its unpaid Guaranteed
Obligation owed.  Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against any
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.


SECTION 2.07.  Information.  Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of each of the Borrower’s and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
(b) agrees that none of the Administrative Agent or the other Secured Parties
will have any duty to advise such Guarantor of information known to it or any of
them regarding such circumstances or risks.


ARTICLE III


Pledge of Certain Securities


SECTION 3.01.  Pledge.  As security for the payment or performance, as the case
may be, in full of its Secured Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
the following:

 
13

--------------------------------------------------------------------------------

 

(a)  (i) the shares of Capital Stock directly owned by such Grantor on the date
hereof (including those listed opposite the name of such Grantor on Schedule
II), (ii) any other Capital Stock obtained in the future by such Grantor and
(iii) the certificates representing all such Capital Stock (collectively, the
“Pledged Stock”); provided that with respect to any Domestic Secured
Obligations, the Pledged Stock shall not include (A) more than 66% of the issued
and outstanding voting Capital Stock of any Foreign Subsidiary that is a
First-Tier Subsidiary, (B) more than 66% of the issued and outstanding voting
Capital Stock of any Qualified CFC Holding Company that is a First Tier
Subsidiary, (C) any issued and outstanding Capital Stock of any Foreign
Subsidiary that is not a First Tier Subsidiary, or (D) any issued and
outstanding Capital Stock of any Qualified CFC Holding Company that is not a
First Tier Subsidiary; provided further, that it is the intent of this Agreement
that not more than 66% of the issued and outstanding voting Capital Stock of the
Additional Borrower directly or indirectly owned by the Company shall be pledged
hereunder with respect to any Domestic Secured Obligations, and to give effect
to such intent, 100% of the limited partnership interests issued by the
Additional Borrower that are owned by the Company shall be pledged hereunder and
none of the voting Capital Stock of Harman KG Holding, LLC that is owned by the
Company (and, for the avoidance of doubt, none of the general partner interests
issued by the Additional Borrower) shall be pledged hereunder, in each case to
secure Domestic Secured Obligations, (b)(i) the debt securities and
inter-company loans or advances owned by such Grantor (including those listed
opposite the name of such Grantor on Schedule II), (ii) any debt securities or
inter-company loans or advances in the future held by or owed to such Grantor
and (iii) all promissory notes and any other instruments evidencing any such
debt securities or inter-company loans or advances (collectively, the “Pledged
Debt Securities”); (c) subject to the provisos in clause (a) above, all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 3.01; (d) subject to Section 3.07, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities or instruments referred to in clauses (a) and (b) above; (e)
subject to Section 3.07, all rights and privileges of such Grantor with respect
to the securities, instruments and other property referred to in clauses (a),
(b), (c) and (d) above; and (f) all Proceeds of any and all of the foregoing
(the items referred to in the foregoing clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”). Notwithstanding anything
to the contrary, no pledge or security interest is created hereby, and the
Pledged Collateral, Pledged Stock and Pledged Debt Securities shall not include,
any property that would be excluded pursuant to Section 4.01(d) of this
Agreement.


SECTION 3.02.  Delivery of the Pledged Collateral.  i)Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities to
the extent that such Pledged Securities are either (i) certificated Capital
Stock or (ii) in the case of promissory notes, required to be delivered pursuant
to paragraph (b) of this Section 3.02.

 
14

--------------------------------------------------------------------------------

 

(b)  (i) All Indebtedness of the Company and each Subsidiary owing to any Loan
Party shall be evidenced by a promissory note (which may be a global
intercompany note) and (ii) all such Indebtedness described under clause (i),
and all Indebtedness of any other Person (other than any such Indebtedness that,
individually, has a principal amount of less than $5,000,000) owing to any Loan
Party that is evidenced by a promissory note of which a Responsible Officer is
aware shall be pledged and delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, pursuant to the terms hereof.


(c)  Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other instruments of transfer satisfactory to the Administrative
Agent and by such other instruments and documents as the Administrative Agent
may reasonably request and (ii) all other property comprising part of the
Pledged Collateral delivered pursuant to the terms of this Agreement shall be
accompanied by undated proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Administrative
Agent may reasonably request.  Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities so delivered, which schedule
shall be attached hereto as Schedule II and made a part hereof, provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities.  Each schedule so delivered shall supplement
any prior schedules so delivered.


SECTION 3.03.  Representations, Warranties and Covenants.  The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:


(a) Schedule II sets forth, as of the date hereof, a true and complete list,
with respect to each Grantor, of (i) all the Capital Stock owned by such Grantor
and the percentage of the issued and outstanding units of each class of the
Capital Stock of the issuer thereof represented by the Pledged Stock owned by
such Grantor and (ii) all Pledged Debt Securities required to be delivered to
the Administrative Agent pursuant to Section 3.02;


(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary or Affiliate
of such Subsidiary, to the best of each Grantor’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities (solely with respect to Pledged Debt Securities issued by a
person that is not a Subsidiary or Affiliate of such Subsidiary, to the best of
each Grantor’s knowledge), are legal, valid and binding obligations of the
issuers thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and an implied covenant of good
faith and fair dealing;

 
15

--------------------------------------------------------------------------------

 

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor, (ii)
holds the same free and clear of all Liens, other than Liens created by this
Agreement, Liens permitted under subsection 9.3 of the Credit Agreement
(“Permitted Liens”), and transfers made in compliance with the Credit Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens created by this Agreement, Permitted Liens, and
transfers made in compliance with, the Credit Agreement, and (iv) subject to the
rights of such Grantor under the Loan Documents to dispose of Pledged
Collateral, will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and Permitted Liens), however arising, of all Persons
whomsoever;


(d) except for restrictions and limitations imposed by the Loan Documents, the
Harman LLC Agreement or securities laws generally, the Pledged Stock and, to the
extent issued by the Company or any of its Subsidiaries, the Pledged Debt
Securities are and will continue to be freely transferable and assignable, and
none of the Pledged Stock or, to the extent issued by the Company or any of its
Subsidiaries, the Pledged Debt Securities is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder;


(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;


(f) no consent or approval of any Governmental Authority, any securities
exchange or, solely in the case of Pledged Debt Securities issued by any other
Person other than the Company or any of its Subsidiaries was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect);


(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in accordance with this Agreement, the
Administrative Agent will obtain, for the ratable benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Securities under New York UCC to the extent such lien and security
interest may be created and perfected under the New York UCC, subject only to
Permitted Liens, as security for the payment and performance of the Secured
Obligations; and

 
16

--------------------------------------------------------------------------------

 

(h) subject to applicable local law in the case of any Foreign Guarantor and any
Capital Stock issued by any Foreign Subsidiary, this Agreement is effective to
vest in the Administrative Agent, for the ratable benefit of the Secured
Parties, the rights of the Administrative Agent in the Pledged Collateral as set
forth herein.


SECTION 3.04.  Certification of Limited Liability Company and Limited
Partnership Interests.  To the extent any interest in a limited liability
company or limited partnership that is a Domestic Subsidiary and that is
controlled by any Grantor is represented by a certificate and is pledged
hereunder, each such interest shall be a “security” within the meaning of
Article 8 of the New York UCC.  


SECTION 3.05.  Unlimited Liability Companies.  Notwithstanding the grant of
security interest made by the Grantors in favor of the Administrative Agent, its
successor and assigns, for the ratable benefit of the Secured Parties, of all of
its Pledged Stock, any Grantor that controls any interest (for the purposes of
this Section 3.05, “ULC Interests”) in any unlimited liability company (for the
purposes of this Section 3.05, a “ULC”) pledged hereunder shall remain
registered as the sole registered and beneficial owner of such ULC Interests and
will remain as registered and beneficial owner until such time as such ULC
Interests are effectively transferred into the name of the Administrative Agent
or any other person on the books and records of such ULC.  Nothing in this
Agreement is intended to or shall constitute the Administrative Agent or any
person as a shareholder or member of any ULC until such time as notice is given
to such ULC and further steps are taken thereunder so as to register the
Administrative Agent or any other person as the holder of the ULC Interests of
such ULC.  To the extent any provision hereof would have the effect of
constituting the Administrative Agent or any other person as a shareholder or
member of a ULC prior to such time, such provision shall be severed therefrom
and ineffective with respect to the ULC Interests of such ULC without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Pledged Stock
which are not ULC Interests.  Except upon the exercise of rights to sell or
otherwise dispose of ULC Interests following the occurrence and during the
continuance of an Event of Default hereunder, no Grantor shall cause or permit,
or enable any ULC in which it holds ULC Interests to cause or permit, the
Administrative Agent to: (a) be registered as shareholders or members of such
ULC; (b) have any notation entered in its favor in the share register of such
ULC; (c) be held out as a shareholder or member of such ULC; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Administrative Agent holding a security interest in such
ULC; or (e) act as a shareholder or member of such ULC, or exercise any rights
of a shareholder or member of such ULC including the right to attend a meeting
of, or to vote the shares of, such ULC.


SECTION 3.06.  Registration in Nominee Name; Denominations.  The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent, or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or in the name of its nominees (as
pledgee or as sub-agent).  Each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor.  The
Administrative Agent shall at all reasonable times have the right to exchange
the certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this
Agreement.  Each Grantor shall use its commercially reasonable efforts to cause
any Loan Party that is not a party to this Agreement to comply with a request by
the Administrative Agent, pursuant to this Section 3.06, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

 
17

--------------------------------------------------------------------------------

 

SECTION 3.07.  Voting Rights; Dividends and Interest.  i)Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 3.07
are being suspended:


(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that could reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Collateral or the rights and remedies of the Administrative Agent or any other
of the Secured Parties under this Agreement or the Credit Agreement or any other
Loan Document or the ability of the Secured Parties to exercise the same;


(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above; and


(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws, provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Capital
Stock of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, amalgamation, consolidation, acquisition or other exchange of
assets to which such issuer may be a party or otherwise, shall be and become
part of the Pledged Collateral and, if received by any Grantor, shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent and shall be forthwith delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement).

 
18

--------------------------------------------------------------------------------

 

(b)  Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 3.07, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 3.07 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.07 shall be
held in trust for the benefit of the Administrative Agent, shall be segregated
from other property or funds of such Grantor and shall be forthwith delivered to
the Administrative Agent upon demand in the form in which so received (with any
necessary endorsement).  Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section
5.02.  After all Events of Default have been cured or waived and the Company has
delivered to the Administrative Agent a certificate to that effect, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.07 and that remain in such account.


(c)  Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 3.07, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.07, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.07, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Majority Extended Tranche Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights.


(d)  Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.07 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Administrative Agent in its sole
and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 
19

--------------------------------------------------------------------------------

 

(e)  After all Events of Default have been cured or waived and the Company has
delivered to the Administrative Agent a certificate to that effect, each Grantor
shall have the right to exercise the voting and/or consensual rights and powers
that such Grantor would otherwise be entitled to exercise pursuant to the terms
of paragraph (a)(i) above and the obligations of the Administrative Agent under
paragraph (a)(ii) shall be in effect.


ARTICLE IV


Security Interests in Personal Property


SECTION 4.01.  Security Interest.  i)As security for the payment or performance,
as the case may be, in full of its Secured Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title and interest in and to any and all personal property and other
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”),
which Article 9 Collateral includes but is not limited to:


 
(i)
 all Accounts;



 
(ii)
 all Chattel Paper;



(iii)
 all cash, Cash Collateral Accounts and Deposit Accounts;



 
(iv)
 all Documents;



 
(v)
 all Equipment;



 
(vi)
 all General Intangibles (including all Intellectual Property);



(vii)
 all Instruments;



(viii)
 all Inventory;



 
(ix)
 all Investment Property;



 
(x)
 all Letter-of-Credit rights;



 
(xi)
 all Commercial Tort Claims described on Schedule IV;



(xii)
 all books and records pertaining to the Article 9 Collateral; and



(xiii)
 to the extent not otherwise included, all Proceeds and products of any and all
of the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing;


 
20

--------------------------------------------------------------------------------

 

(b)  Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) and financing change statements
with respect to the Article 9 Collateral or any part thereof and amendments
thereto that (i) identify the applicable Collateral (including, in the case of
any Grantor, by indicating the Collateral to be “all assets” of such Grantor or
words of similar effect as being of an equal or lesser scope or with greater
detail) and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or other applicable law of each applicable jurisdiction for the
filing of any financing statement, financing change statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (B) in
the case of a financing statement filed as a fixture filing or covering Article
9 Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Article 9
Collateral relates.  Each Grantor agrees to provide such information to the
Administrative Agent promptly upon request.


Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements and financing
change statements or amendments thereto if filed prior to the date hereof.


The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party.


(c)  The Security Interest and the security interest granted pursuant to Article
III are granted as security only and shall not subject the Administrative Agent
or any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.


(d)  Notwithstanding anything herein to the contrary, this Agreement shall not
constitute a grant of a security interest in and the “Article 9 Collateral” and
the “Pledged Collateral” shall not include, (i) any assets (including Capital
Stock) hereafter acquired with respect to which the Collateral and Guarantee
Requirement would not be required to be satisfied by reason of the definition of
“Collateral and Guarantee Requirement” in the Credit Agreement, (ii) any
property excluded from the definition of Pledged Collateral pursuant to Section
3.01, (iii) any Letter of Credit rights to the extent any Grantor is required by
applicable law to apply the proceeds of a drawing of such Letter of Credit for a
specified purpose, (iv) any Grantor’s right, title or interest in any license,
contract or agreement to which such Grantor is a party or any of its right,
title or interest thereunder to the extent, but only to the extent, that such a
grant would, under the terms of such license, contract or agreement, result in a
breach of the terms of, or constitute a default under, or result in the
abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Grantor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Grantor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, (v) any Equipment owned by any Grantor that
is subject to a purchase money lien or a Capital Lease Obligation if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Capital Lease Obligation) prohibits or requires the consent
of any person other than the Grantors as a condition to the creation of any
other security interest on such Equipment, (vi) to the extent applicable law
requires that a subsidiary of such Grantor issue directors’ qualifying shares,
such shares or nominee or similar shares, (vii) any right, title or interest of
any Grantor in respect of the Harman Trust Agreement, (viii) any of the Capital
Stock issued by the Additional Borrower owned by Harman KG Holding, LLC or (ix)
any assets (including Capital Stock) to the extent that such grant of a security
interest is prohibited by any applicable law, treaty, rule or regulation.

 
21

--------------------------------------------------------------------------------

 

(e)  The Article 9 Collateral shall not include the last day of the term of any
lease or agreement therefor but upon the enforcement of the Security Interest
granted hereby in the Article 9 Collateral, the Grantors or any of them shall
stand possessed of such last day in trust to assign the same to any person
acquiring such term.


(f)  Notwithstanding Section 4.01(a), the Article 9 Collateral shall not include
“consumer goods” of any Grantor organized under the laws of Canada or any
Province thereof as that term is defined in the PPSA.


(g)  Notwithstanding Section 4.01(a), the grant by any Grantor organized under
the laws of Canada or any Province thereof of security in Trade-marks (as
defined in the Trade-marks Act (Canada)) under this Agreement shall be limited
to a grant by such Grantor of a security interest in all of such Grantor’s
right, title and interest in such Trade-marks.


(h)  Each Grantor and the Administrative Agent hereby acknowledge that (a) value
has been given in respect of the security interests granted herein; (b) such
Grantor has rights in the Collateral in which it has granted a security
interest; and (c) this Agreement constitutes a security agreement as that term
is defined in the PPSA.


(i)  If the Collateral is realized upon and the security interest in the
Collateral is not sufficient to satisfy all the Secured Obligations, each
Grantor acknowledges and agrees that, subject to the provisions of the PPSA,
such Grantor shall continue to be liable for its Secured Obligations remaining
outstanding and the Administrative Agent shall be entitled to pursue full
payment thereof.


SECTION 4.02.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the ratable
benefit of the Secured Parties, that:

 
22

--------------------------------------------------------------------------------

 

(a)  Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.


(b)  (i) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including, without limitation,
the legal name of each Loan Party, is correct and complete in all material
respects as of the Restatement Effective Date, (ii) the Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 2 to the Perfection Certificate (or specified by
notice from the Company to the Administrative Agent after the Restatement
Effective Date in the case of filings, recordings or registrations required by
subsection 8.11 of the Credit Agreement), are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office, the United States Copyright Office and the Canadian
Intellectual Property Office in order to perfect the Security Interest in
Article 9 Collateral consisting of Intellectual Property) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States, Canada (or any political subdivision thereof)
and their provinces, territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of renewals or continuation statements; (iii) each Grantor
shall ensure that a Patent and Trademark Security Agreement, in substantially
the form of Exhibit III hereto, and a Copyright Security Agreement in
substantially the form of Exhibit IV hereto (such agreements being collectively
referred to as the “IP Security Agreements”), in each case containing a
description of the Article 9 Collateral consisting of the material pending and
issued United States registered Patents, pending and registered United States
Trademarks and pending and registered United States Copyrights, as applicable,
and executed by each Grantor owning any such Article 9 Collateral, shall be
delivered to the Administrative Agent, for registration thereof with the United
States Patent and Trademark Office or the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) in respect
of all Article 9 Collateral consisting of such material Intellectual Property in
which a security interest may be perfected by filing, recording or registration
in the United States, Canada (or any political subdivision thereof) and their
provinces, territories and possessions, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Intellectual Property (or
registration or application for registration thereof) acquired or developed
after the date hereof).

 
23

--------------------------------------------------------------------------------

 

(c)  The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States or Canada (or any political
subdivision thereof) and their provinces, territories and possessions pursuant
to the Uniform Commercial Code or the PPSA and (iii) a security interest that
shall be perfected in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of the IP Security Agreement with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, within the three-month period (commencing as of the date
hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205.  The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Permitted Liens.


(d)  The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement, financing change statement or
analogous document under the Uniform Commercial Code, the PPSA or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (iii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement, financing
change statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Permitted
Liens.


(e)  Schedule III hereto sets forth, to the best of each Grantor’s
knowledge,  as of the date hereof, (i) all of each Grantor’s material pending
and issued United States Patents, including the name of the registered owner,
type, registration or application serial number, issue number and expiration
date (if already registered) of each such Patent application and issued Patent
application owned by any Grantor, (ii) all of each Grantor’s material pending
and registered United States Trademarks, including the name of the registered
owner and the registration or application serial number of each such Trademark
application and registered Trademark owned by any Grantor, and (iii) all of each
Grantor’s material pending and registered United States Copyrights, if any,
including the name of the registered owner, title and, if applicable, the
registration number of each such registered Copyright owned by any Grantor.


(f)  Schedule IV hereto sets forth, as of the date hereof, each Commercial Tort
Claim in respect of which a complaint or a counterclaim has been filed by any
Grantor seeking damages in an amount of $5,000,000 or more.

 
24

--------------------------------------------------------------------------------

 

SECTION 4.03.  Covenants.  i)Each Grantor agrees to promptly provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in subsection 8.10 of the Credit Agreement.  Each Grantor
agrees promptly to notify the Administrative Agent if any material portion of
the Article 9 Collateral owned or held by such Grantor is damaged, destroyed, or
subject to condemnation.


(b)  Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to subsection 8.1(a) of the Credit
Agreement, the Company shall deliver to the Administrative Agent a certificate
executed by a Responsible Officer and the chief legal officer of the Company (i)
setting forth the information required pursuant to the Perfection Certificate
with respect to all Collateral owned as of such date or confirming that there
has been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 4.03(b)
and (ii) certifying based on the Collateral owned and the applicable law in
effect as of the date of such certificate that all Uniform Commercial Code and
PPSA financing statements and financing change statements (including fixture
filings, as applicable) or other appropriate filings recordings or
registrations, including all refilings, rerecordings and registrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified in the Perfection Certificate to the extent necessary to protect and
perfect the Security Interest for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).


(c)  Subject to the rights of such Grantor under the Loan Documents to dispose
of Collateral, each Grantor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Administrative Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.


(d)  Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or financing change statements (including fixture filings) or other
documents in connection herewith or therewith.


Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to identify specifically any asset or item that may constitute
material Intellectual Property, provided that any Grantor shall have the right,
exercisable within 30 days after the Company has been notified by the
Administrative Agent of the specific identification of such Collateral, to
advise the Administrative Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral.  Each Grantor agrees that it will use its commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Collateral within 30 days after the date it has been notified by the
Administrative Agent of the specific identification of such Collateral.

 
25

--------------------------------------------------------------------------------

 

(e)  At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization, provided that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance of properties as
set forth herein or in the other Loan Documents.


(f)  Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the Secured Parties from and against any and all liability for such
performance.


(g)  None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement.  None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.


(h)  None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, compromises, settlements, releases, credits or discounts granted or
made in the ordinary course of business.


(i)  The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in subsection 8.5 of the
Credit Agreement.  Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto.  In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Administrative Agent may,
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems advisable.  All sums disbursed
by the Administrative Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Administrative
Agent and shall be additional Secured Obligations secured hereby.

 
26

--------------------------------------------------------------------------------

 

(j)  Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Administrative Agent, records of its Chattel Paper, if any, and its books,
records and documents evidencing or pertaining thereto.


(k)  The Company shall use commercially reasonable efforts to obtain an estoppel
letter, in a form reasonably satisfactory to the Administrative Agent, from the
secured parties under those certain PPSA registrations of QNX Software Systems
Co. confirming that such PPSA registrations relate only to the interests in a
specific escrow account and any and all proceeds thereof.


(l)  Harman KG Holding, LLC shall not (i) engage in any business or activity
other than ownership of the interests in the Additional Borrower owned by it as
of the Restatement Effective Date, (ii) own any assets other than its interests
in the Additional Borrower owned as of the Restatement Effective Date, (iii)
create, incur, assume or suffer to exist any Indebtedness or any Liens on any of
its assets whether now or hereafter acquired or (iv) create, incur, assume or
suffer to exist any liabilities (other than liabilities imposed by law,
including tax liability or liabilities relating to its existence).


SECTION 4.04.  Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Security Interest,
each Grantor agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Article 9 Collateral:


(a) Instruments and Tangible Chattel Paper.  If any Grantor shall at any time
hold or acquire any Instruments (other than any instrument received and
processed in the ordinary course of business) or Tangible Chattel Paper
evidencing an amount in excess of $5,000,000, such Grantor shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

 
27

--------------------------------------------------------------------------------

 

(b) Deposit Accounts.  For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall either (i) cause the depositary bank to
agree to comply with instructions from the Administrative Agent to such
depositary bank directing the disposition of funds from time to time credited to
such deposit account, without further consent of such Grantor or any other
Person, pursuant to an agreement reasonably satisfactory to the Administrative
Agent, or (ii) arrange for the Administrative Agent to become the customer of
the depositary bank with respect to such Deposit Account, with the Grantor being
permitted, only with the consent of the Administrative Agent, to exercise rights
to withdraw funds from such deposit account.  The Administrative Agent agrees
with each Grantor that the Administrative Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor unless an Event
of Default has occurred and is continuing or, after giving effect to any
withdrawal, would occur.  The provisions of this paragraph shall not apply to
(A) any Deposit Account for which any Grantor, the depositary bank and the
Administrative Agent have entered into a cash collateral agreement specially
negotiated among such Grantor, the depositary bank and the Administrative Agent
for the specific purpose set forth therein and (B) Deposit Accounts for which
the Administrative Agent is the depositary.


(c) Investment Property.  Except to the extent otherwise provided in Article
III, if any Grantor shall at any time hold or acquire any certificated
securities subject to the Security Interest, such Grantor shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably specify.  If any
securities now or hereafter acquired by any Grantor and subject to the Security
Interest are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Administrative Agent thereof and, at the Administrative Agent’s reasonable
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (i) cause the issuer to agree
to comply with instructions from the Administrative Agent as to such securities,
without further consent of any Grantor or such nominee, or (ii) arrange for the
Administrative Agent to become the registered owner of the securities.  If any
securities, whether certificated or uncertificated, or other investment property
now or hereafter acquired by any Grantor and subject to the Security Interest
are held by such Grantor or its nominee through a securities intermediary or
commodity intermediary, such Grantor shall immediately notify the Administrative
Agent thereof and, at the Administrative Agent’s request and option, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) cause such securities intermediary or commodity intermediary,
as the case may be, to agree to comply with entitlement orders or other
instructions from the Administrative Agent to such securities intermediary as to
such security entitlements or to apply any value distributed on account of any
commodity contract as directed by the Administrative Agent to such commodity
intermediary, as the case may be, in each case without further consent of any
Grantor, such nominee, or any other Person, or (ii) in the case of Financial
Assets or other Investment Property held through a securities intermediary,
arrange for the Administrative Agent to become the entitlement holder with
respect to such Investment Property, with the Grantor being permitted, only with
the consent of the Administrative Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property.  The Administrative Agent agrees
with each of the Grantors that the Administrative Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any such
investment and withdrawal rights, would occur.  The provisions of this paragraph
shall not apply to any Financial Assets credited to a securities account for
which the Administrative Agent is the securities intermediary.

 
28

--------------------------------------------------------------------------------

 

(d) Commercial Tort Claims.  If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
the Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Administrative Agent.


SECTION 4.05.  Covenants Regarding Intellectual Property Collateral.  i)Each
Grantor agrees that it will not do any act or omit to do any act (and will
exercise commercially reasonable efforts to prevent its licensees from doing any
act omitting to do any act) whereby any Patent may become invalidated or
dedicated to the public, and agrees that it shall use commercially reasonable
efforts to continue to mark any products covered by a Patent that is material to
the conduct of such Grantor’s business with the relevant patent number as
necessary and sufficient to establish and preserve its maximum rights under
applicable patent laws.


(b)  Each Grantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each Trademark material to the
conduct of such Grantor’s business, (i) maintain such Trademark in full force
free from any claim of abandonment or invalidity for non-use, (ii) maintain the
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of Federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights as
required under applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third party rights.

 
29

--------------------------------------------------------------------------------

 

(c)  Each Grantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a Copyright
material to the conduct of such Grantor’s business that it publishes, displays
and distributes, use copyright notice as required under applicable copyright
laws.


(d)  Each Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of such Grantor’s business may imminently become abandoned, lapsed or
dedicated to the public, or of any materially adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any Intellectual Property material to the
conduct of its business, its right to register the same, or its right to keep
and maintain the same.


(e)  Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof
during the preceding twelve-month period, in each case to the extent such
application or registration relates to Intellectual Property material to the
normal course of such Grantor’s business and (ii) execute and deliver any and
all agreements, instruments, documents and papers as the Administrative Agent
may otherwise reasonably request to evidence the Administrative Agent’s security
interest in such Intellectual Property and each Grantor hereby appoints the
Administrative Agent as its attorney in fact to execute and file such writing
for the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power being coupled with an interest is irrevocable.


(f)  Each Grantor shall exercise its reasonable business judgment with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Intellectual Property (and to obtain the relevant grant or registration)
and to maintain each issued Patent and each registration of the Trademarks and
Copyrights that is material to the conduct of any Grantor’s business, including
timely filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if consistent with good
business judgment, to initiate opposition, interference and cancelation
proceedings against third parties.


(g)  In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor promptly
shall notify the Administrative Agent and shall, if the Grantor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages and take such other actions as are reasonably appropriate under the
circumstances.

 
30

--------------------------------------------------------------------------------

 

(h)  Upon and during the continuance of an Event of Default, each Grantor shall
use its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License under which such Grantor is a licensee to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Administrative Agent
or its designee.


SECTION 4.06.  Cash Collateral Accounts.  The Grantors shall establish and
maintain the Cash Collateral Account as and when required by the provisions of
the Credit Agreement and any funds on deposit in the Cash Collateral Account
shall continue to be collateral security for all of the Secured
Obligations.  Upon the occurrence and during the continuance of an Event of
Default, at the Administrative Agent’s election, any funds on deposit in any
Cash Collateral Account may be applied as provided in Section 5.02.


ARTICLE V


Remedies


SECTION 5.01.  Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times:  (a) to the extent permitted under
applicable law, with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Administrative Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (b) to the extent permitted
under applicable law, with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable
law.  Without limiting the generality of the foregoing, each Grantor agrees that
the Administrative Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate.  The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any sale of Collateral shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

 
31

--------------------------------------------------------------------------------

 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale.  At
any such sale, the Collateral , or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
(in its sole and absolute discretion) determine.  The Administrative Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full.  As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 
32

--------------------------------------------------------------------------------

 

Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may appoint, remove or reappoint by instrument in
writing, any Person or Persons, whether an officer or officers or an employee or
employees of any Grantor or not, to be an interim receiver, receiver or
receivers (hereinafter called a “Receiver”, which term when used herein shall
include a receiver and manager) of Collateral (including any interest, income or
profits therefrom) located in Canada.  Any such Receiver shall, to the extent
permitted by applicable law, be deemed the agent of such Grantor and not of the
Administrative Agent, and the exculpatory provisions of Section 11 of the Credit
Agreement shall apply to such Receiver and its servants, agents or
employees.  Subject to the provisions of the instrument appointing it, any such
Receiver shall (i) have such powers as have been granted to the Administrative
Agent under this Article V and (ii) shall be entitled to exercise such powers at
any time that such powers would otherwise be exercisable by the Administrative
Agent under this Article V, which powers shall include, but are not limited to,
the power to take possession of the Collateral, to preserve the Collateral or
its value, to carry on or concur in carrying on all or any part of the business
of such Grantor and to sell, lease, license or otherwise dispose of or concur in
selling, leasing, licensing or otherwise disposing of the Collateral.  To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including any Grantor, enter upon, use and occupy all premises owned or
occupied by such Grantor wherein the Collateral may be situate, maintain the
Collateral upon such premises, borrow money on a secured or unsecured basis and
use the Collateral directly in carrying on such Grantor’s business or as
security for loans or advances to enable the Receiver to carry on such Grantor’s
business or otherwise, as such Receiver shall, in its reasonable discretion,
determine.  Except as may be otherwise directed by the Administrative Agent, all
money received from time to time by such Receiver in carrying out his/her/its
appointment shall be received in trust for and be paid over to the
Administrative Agent and any surplus shall be applied in accordance with
applicable law.  Every such Receiver may, in the discretion of the
Administrative Agent, be vested with, in addition to the rights set out herein,
all or any of the rights and powers of the Administrative Agent described in the
Credit Agreement, the PPSA or the Bankruptcy and Insolvency Act (Canada).


SECTION 5.02.  Application of Proceeds.  Subject to applicable law, the
Administrative Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:


FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document in its capacity as such;

 
33

--------------------------------------------------------------------------------

 

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the applicable
Secured Parties pro rata in accordance with the amounts of the applicable
Secured Obligations owed to them on the date of any such distribution); and


THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.


The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  Notwithstanding the foregoing, no Proceeds of Collateral securing
solely the Foreign Secured Obligations shall be applied to Domestic Secured
Obligations.


SECTION 5.03.  Grant of License to Use Intellectual Property.  For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantor) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, in each case wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.  The use of
such license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, upon the occurrence and during the continuation of an
Event of Default, provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.


SECTION 5.04.  Securities Act.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted in any
jurisdiction analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being called the “Federal Securities
Laws”) with respect to any disposition of the Pledged Collateral permitted
hereunder.  Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Administrative Agent
if the Administrative Agent were to attempt to dispose of all or any part of the
Pledged Collateral, and might also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Collateral could dispose of the
same.  Similarly, there may be other legal restrictions or limitations affecting
the Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect in the United States, Canada or any other
country.  Each Grantor recognizes that in light of such restrictions and
limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a single potential purchaser to effect such sale.  Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such
restrictions.  In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached.  The provisions of this Section
5.04 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Administrative Agent sells.

 
34

--------------------------------------------------------------------------------

 

ARTICLE VI


Indemnity, Subrogation and Subordination


SECTION 6.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors and Grantors may have under
applicable law (but subject to Section 6.03), each Borrower agrees that (a) in
the event a payment in respect of any obligation shall be made by any Guarantor
under this Agreement, the Company shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the Person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Grantor shall be sold pursuant to
this Agreement or any other Security Document to satisfy in whole or in part a
Secured Obligation owed to any Secured Party, the Company shall indemnify such
Grantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.


SECTION 6.02.  Contribution and Subrogation.  Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any Secured
Obligation in respect of which the Contributing Party is liable hereunder or
assets of any other Grantor (other than the Company) shall be sold pursuant to
any Security Document to satisfy any Secured Obligation in respect of which the
Contributing Party is liable hereunder and such other Guarantor or Grantor (the
“Claiming Party”) shall not have been fully indemnified by the Company as
provided in Section 6.01, the Contributing Party shall indemnify the Claiming
Party in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Party on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors and Grantors liable for such Secured
Obligation, or that have granted Liens to secure such Secured Obligation, on the
date hereof (or, in the case of any Guarantor or Grantor becoming a party hereto
pursuant to Section 7.17, the date of the supplement hereto executed and
delivered by such Guarantor or Grantor).  Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 6.02 shall (subject to
Section 6.03) be subrogated to the rights of such Claiming Party under Section
6.01 to the extent of such payment.

 
35

--------------------------------------------------------------------------------

 

SECTION 6.03.  Limitations, Subordination.  Notwithstanding any provision of
this Agreement to the contrary, to the extent permitted by law and to the extent
to do so would not constitute unlawful financial assistance, the Guarantors and
Grantors shall have no rights under Sections 6.01 and 6.02 and shall not
exercise any other rights of indemnity, contribution or subrogation under
applicable law or otherwise until all of the payment in full in cash of the
Secured Obligations owed by the Loan Party against whom the Guarantor or Grantor
would otherwise have rights under Section 6.01 or 6.02.  No failure on the part
of the Company or any Guarantor or Grantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder, and each
Guarantor and Grantor shall remain liable for the full amount of the obligations
of such Guarantor or Grantor hereunder.


ARTICLE VII


Miscellaneous


SECTION 7.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
subsection 12.2 of the Credit Agreement.  All communications and notices
hereunder to any Subsidiary Loan Party shall be given to it in care of the
Company as provided in subsection 12.2 of the Credit Agreement.


SECTION 7.02.  Waivers; Amendment.  i)No failure or delay by the Administrative
Agent, the Issuing Bank or any Secured Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Secured Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
7.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Extended Tranche Lender or the Issuing Bank may have
had notice or knowledge of such Default at the time.  No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

 
36

--------------------------------------------------------------------------------

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with subsections 12.1 and 12.1A of the Credit Agreement.


SECTION 7.03.  Administrative Agent’s Fees and Expenses; Indemnification.  i)The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in subsection 12.5
of the Credit Agreement.


(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor and each Guarantor jointly and severally agrees to
indemnify the Administrative Agent and the other Indemnitees against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee by
any third party or by any Guarantor or Grantor arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final judgment to have resulted from the
gross negligence or wilful misconduct of such Indemnitee.


(c)  Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Administrative Agent or any other Secured Party.  All
amounts due under this Section 7.03 shall be payable on written demand therefor.

 
37

--------------------------------------------------------------------------------

 

SECTION 7.04.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Administrative Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.


SECTION 7.05.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Secured Party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Secured Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Extended Tranche Loan
or any fee or any other amount payable under any Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Extended
Tranche Commitments have not expired or terminated.


SECTION 7.06.  Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract.  Delivery
of an executed signature page to this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.  This Agreement shall become effective as to any Loan Party when
a counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Loan Party and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly provided in this Agreement or the Credit Agreement.  This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.


SECTION 7.07.  Severability; Limitation by Law.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.  All rights, remedies and powers provided
in this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 
38

--------------------------------------------------------------------------------

 

SECTION 7.08.  Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Secured Party to or
for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Agreement
owed to such Secured Party, irrespective of whether or not such Secured Party
shall have made any demand under this Agreement and although such obligations
may be unmatured.  The rights of each Secured Party under this Section 7.08 are
in addition to other rights and remedies (including other rights of set-off)
that such Secured Party may have.


SECTION 7.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  i)This Agreement shall be construed in accordance with and governed by
the law of the State of New York, provided that the provisions set forth in
Section 2.04 shall be construed in accordance with and governed by the laws of
the Federal Republic of Germany.


(b)  Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the Loan Parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Extended
Tranche Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Grantor, Guarantor, or
their respective properties in the courts of any jurisdiction.

 
39

--------------------------------------------------------------------------------

 

(c)  Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 7.09.  Each
of the Loan Parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 7.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.


SECTION 7.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 7.12.  Security Interest Absolute.  To the extent permitted by law, all
rights of the Administrative Agent hereunder, the Security Interest, the grant
of a security interest in the Pledged Collateral and all obligations of each
Grantor and Guarantor hereunder shall be absolute and unconditional irrespective
of (a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations, or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor or
Guarantor in respect of the Secured Obligations or this Agreement.

 
40

--------------------------------------------------------------------------------

 

SECTION 7.13.  Attachment of Security Interest.  For purposes of the PPSA, the
security interest created hereby is intended to attach, in respect of Collateral
in which any Grantor has rights at the time this Agreement is signed by such
Grantor and delivered to the Administrative Agent, at the time this Agreement is
signed by such Grantor and delivered to the Administrative Agent and, in respect
of Collateral in which any Grantor subsequently acquires rights, at the time
such Grantor subsequently acquires such rights.  The Grantors acknowledge and
confirm that value has been given by the Administrative Agent and the Secured
Parties to the Grantors.


SECTION 7.14.  Copy of Agreement; Verification Statement.  The Grantors hereby
acknowledge receipt of a signed copy of this Agreement and hereby waive the
requirement to be provided with a copy of any verification statement issued in
respect of a financing statement or financing change statement filed under the
PPSA in connection with this Agreement to perfect the security interest created
herein.


SECTION 7.15.  No Subordination.  Notwithstanding anything to the contrary
contained in this Agreement, the Credit Agreement or any other Loan Document
(including any provision for, reference to, or acknowledgement of, any Lien or
Permitted Lien), nothing herein and no approval by the Administrative Agent or
any Secured Party of any Lien or Permitted Lien (whether such approval is oral
or in writing) shall be construed as or deemed to constitute a subordination by
the Administrative Agent or any Secured Party of any security interest or other
right, interest or Lien in or to the Collateral or any part thereof in favor of
any Lien or Permitted Lien or any holder of any Lien or Permitted Lien.


SECTION 7.16.  Termination or Release.  i)This Agreement, the guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Extended Tranche Obligations have been paid in full
and the Extended Tranche Lenders have no further commitment to lend under the
Credit Agreement, the L/C Obligations have been reduced to zero and the Issuing
Bank has no further obligations to issue Letters of Credit under the Credit
Agreement.


(b)  A Subsidiary Loan Party (other than the Additional Borrower) shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Subsidiary Loan Party shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary, provided that the Majority Extended Tranche Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.

 
41

--------------------------------------------------------------------------------

 

(c)  Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to a
Borrower or any Subsidiary), or upon the effectiveness of any written consent to
the release of the security interest granted hereby in any Collateral pursuant
to subsection 12.1A of the Credit Agreement, the security interest in such
Collateral shall be automatically released.


(d)  In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.16, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to this Section 7.16 shall be
without recourse to or warranty by the Administrative Agent.


SECTION 7.17.  Additional Subsidiaries.  Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a Subsidiary Loan Party and a Guarantor and
a Grantor hereunder with the same force and effect as if originally named as a
Subsidiary Loan Party and a Guarantor and a Grantor herein.  The execution and
delivery of any such instrument shall not require the consent of any other Loan
Party hereunder.  The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Loan
Party as a party to this Agreement.


SECTION 7.18.  Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes, provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered
thereby.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or wilful
misconduct.

 
42

--------------------------------------------------------------------------------

 

SECTION 7.19.  Harman International Guarantee.   This Agreement does not
supersede or replace the Harman International Guarantee, which shall remain in
full force and effect.






[Signature Pages Follow]

 
43

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,
 
 
By  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP, General Counsel & Secretary




 
HARMAN HOLDING GMBH & CO. KG,
 
 
By:
     
Harman Management GmbH, as General Partner
     
By: /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
CROWN AUDIO, INC.,
 
 
By: /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
HARMAN BECKER AUTOMOTIVE SYSTEMS, INC.,
 
 
By  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
HARMAN BECKER AUTOMOTIVE SYSTEMS (MICHIGAN), INC.,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary


 
44

--------------------------------------------------------------------------------

 
 

 
HARMAN CONSUMER GROUP, INC.,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
HARMAN FINANCIAL GROUP LLC,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
HARMAN MUSIC GROUP, INCORPORATED,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
HBAS MANUFACTURING, INC.,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
JBL INCORPORATED,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
LEXICON, INCORPORATED,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary


 
45

--------------------------------------------------------------------------------

 
 

 
MARGI SYSTEMS, INC.,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
QNX SOFTWARE SYSTEMS, INC.,
 
 
By:  /s/ Todd A. Suko
         
Name: Todd A. Suko
   
Title:   VP & Secretary




 
BECKER SERVICE UND VERWALTUNG GMBH,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
INNOVATIVE SYSTEMS GMBH NAVIGATION-MULTIMEDIA,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
HARMAN DEUTSCHLAND GMBH,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
HARMAN BECKER AUTOMOTIVE SYSTEMS HOLDING GMBH,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director


 
46

--------------------------------------------------------------------------------

 
 

 
XS EMBEDDED GMBH,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
HARMAN SOFTWARE TECHNOLOGY INTERNATIONAL BETEILIGUNGS GMBH,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
HBAS INTERNATIONAL GMBH,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
HARMAN SOFTWARE TECHNOLOGY MANAGEMENT GMBH,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
QNX SOFTWARE SYSTEMS GMBH & CO. KG,
 
 
By:
     
Harman Software Technology
Management GmbH, as General Partner
     
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director


 
47

--------------------------------------------------------------------------------

 
 

 
QNX SOFTWARE SYSTEMS GMBH,
 
 
By:  /s/ Edwin Summers
         
Name: Edwin Summers
   
Title:   Managing Director




 
QNX SOFTWARE SYSTEMS CO.,
 
 
By:  /s/ Dan Dodge
         
Name: Dan Dodge
   
Title:   Chief Executive Officer and Chief Technology Officer




 
QNX SOFTWARE SYSTEMS INTERNATIONAL CORPORATION,
 
 
By:  /s/ Dan Dodge
         
Name: Dan Dodge
   
Title:   President




 
QNX SOFTWARE SYSTEMS (WAVEMAKERS), INC.,
 
 
By:  /s/ Dan Dodge
         
Name: Dan Dodge
   
Title:   President




 
QNX SOFTWARE SYSTEMS CANADA CORPORATION,
 
 
By:  /s/ Dan Dodge
         
Name: Dan Dodge
   
Title:   President


 
48

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent,
 
By:  /s/ Jules Panno
         
Name: Jules Panno
   
Title:   Vice President


 
49

--------------------------------------------------------------------------------

 

Schedule I to
the Guarantee and
Collateral Agreement






SUBSIDIARY PARTIES

 

--------------------------------------------------------------------------------

 

Schedule II to
the Guarantee and
Collateral Agreement






CAPITAL STOCK


Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interest
Percentage
of Capital Stock







DEBT SECURITIES


Issuer
Principal
Amount
Date of Note
Maturity Date


 

--------------------------------------------------------------------------------

 

Schedule III to
the Guarantee and
Collateral Agreement






U.S. COPYRIGHTS OWNED BY [NAME OF GRANTOR]


U.S. Copyright Registrations




Registered Owner
Title
Reg. No.
Author







Pending U.S. Copyright Applications for Registration




Registered Owner
Title
Author
Class
Date Filed


 

--------------------------------------------------------------------------------

 

Schedule VI to
the Guarantee and
Collateral Agreement






Commercial Tort Claims


Claim
Description
   


 

--------------------------------------------------------------------------------

 

Exhibit I to the
Guarantee and
Collateral Agreement






SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee and
Collateral Agreement  dated as of March 31, 2009 (the “Collateral Agreement”),
among HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (the
“Company”), HARMAN HOLDING GMBH & CO. KG, a company organized under German law
(the “Additional Borrower”), each subsidiary of the Company listed on Schedule I
thereto (each such subsidiary individually a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors, and the
Company are referred to collectively herein as the “Grantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (in such capacity, the “Administrative Agent”).


A.  Reference is made to the Second Amended and Restated Multi-Currency,
Multi-Option Credit Agreement dated as of March 31, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Additional Borrower, the Lenders party thereto, the other
parties thereto and JPMCB, as Administrative Agent.


B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement.


C.  The Grantors have entered into the Collateral Agreement in order to induce
the Extended Tranche Lenders to make certain accommodations under the Credit
Agreement and to continue to make Extended Tranche Loans.  Section 7.17 of the
Collateral Agreement provides that additional Subsidiaries of the Borrower may
become Subsidiary Loan Parties, Guarantors and Grantors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Loan Party and Guarantor and a Grantor, under the Collateral
Agreement in order to induce the Extended Tranche Lenders to make additional
Extended Tranche Loans and as consideration for Extended Tranche Loans
previously made and Letters of Credit previously issued.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:


SECTION 1.  In accordance with Section 7.17 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party and a
Guarantor and a Grantor, under the Collateral Agreement with the same force and
effect as if originally named therein as a Subsidiary Loan Party, and Guarantor
and Grantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a Subsidiary Loan
Party, Guarantor and Grantor, thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Guarantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the [Secured Obligations][Foreign Secured Obligations] (as defined in
the Collateral Agreement), does hereby create and grant to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Collateral Agreement) of the New Subsidiary.  Each reference to a
“Guarantor” or “Grantor” in the Collateral Agreement shall be deemed to include
the New Subsidiary.  The Collateral Agreement is hereby incorporated herein by
reference.

 

--------------------------------------------------------------------------------

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.


SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.


SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office, (b) set forth on Schedule II attached hereto is a true
and correct schedule of all the Pledged Securities of the New Subsidiary and (c)
if applicable, set forth on Schedule III attached hereto is a true and correct
schedule of Intellectual Property consisting of Copyrights, Patents and
Trademarks of the New Subsidiary.


SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.


SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 
2

--------------------------------------------------------------------------------

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.


SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.


IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
 

 
[NAME OF NEW SUBSIDIARY],
 
 
by
         
Name:
   
Title:
         
Legal Name:
   
Jurisdiction of Formation:
   
Location of Chief Executive office:






 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
by
         
Name:
   
Title:


 
3

--------------------------------------------------------------------------------

 

Schedule I
to Supplement No. __ to the
Guarantee and
Collateral Agreement






NEW SUBSIDIARY INFORMATION


Name
Jurisdiction of Formation
Chief Executive Office


 

--------------------------------------------------------------------------------

 

Schedule II
to Supplement No. __ to the
Guarantee and
Collateral Agreement






PLEDGED SECURITIES


Capital Stock


Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Capital Stock
Percentage
of Capital Stock







Debt Securities


Issuer
Principal
Amount
Date of Note
Maturity Date


 

--------------------------------------------------------------------------------

 

Schedule III
to Supplement No. __ to the
Guarantee and
Collateral Agreement






INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------

 

Schedule IV
to Supplement No. __ to the
Guarantee and
Collateral Agreement






COMMERCIAL TORT CLAIMS
 
 

--------------------------------------------------------------------------------